PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2465


In Re:    PATRICIA SUSAN PFISTER,

                 Debtor.

-------------------------------

ROBERT F. ANDERSON,

                 Plaintiff - Appellant,

            v.

ARCHITECTURAL GLASS CONSTRUCTION, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    Henry M. Herlong, Jr., Senior
District Judge; Helen E. Burris, Bankruptcy Judge.     (7:12-cv-
01825-HMH; 09-05670-hb; 10-80162-hb)


Argued:    December 11, 2013                 Decided:   April 17, 2014


Before MOTZ, KING, and SHEDD, Circuit Judges.


Reversed in part, vacated in part, and remanded by published
opinion.   Judge Motz wrote the opinion, in which Judge King
joined. Judge Shedd wrote a dissenting opinion.


ARGUED: Richard I. Simons, ANDERSON & ASSOCIATES, P.A.,
Columbia, South Carolina, for Appellant. William Norman Epps,
III, EPPS, NELSON & EPPS, Anderson, South Carolina, for
Appellee. ON BRIEF: Marilyn E. Gartley, ANDERSON & ASSOCIATES,
P.A., Columbia, South Carolina, for Appellant.




                              2
DIANA GRIBBON MOTZ, Circuit Judge:

      Seven months before declaring bankruptcy, Patricia Pfister

transferred her interest in real property to Architectural Glass

Construction, Inc. (“AGC”), a corporation wholly owned by her

husband.    After a trial, the bankruptcy court made findings of

fact and concluded on the basis of those findings that this

conveyance was constructively fraudulent.                   The bankruptcy court

therefore ordered AGC to reimburse the bankruptcy estate in the

amount of $43,500.          The district court found no fault in the

bankruptcy court’s findings of fact, but nonetheless reversed.

For the reasons that follow, we reverse in part, vacate in part,

and   remand     the     case    to     the      district      court      for     further

proceedings consistent with this opinion.



                                            I.

      The following facts were found by the bankruptcy court or

are otherwise undisputed.

      On   May   10,   2001,     Mrs.   Pfister       and   her    husband,       Phillip

Pfister,    acquired      undeveloped        real     property     in    Greer,    South

Carolina.        Branch    Banking      &     Trust    (“BB&T”),        as   mortgagee,

entirely    financed      the    transaction.          Under      the   terms     of   the

mortgage,    Mr.   and    Mrs.    Pfister        granted    the    bank      a   security

interest in the property and undertook to repay the loan.



                                            3
       Originally, Mr. Pfister intended to have his wholly owned

corporation, AGC, buy the property.                         The company, not Mr. and

Mrs.    Pfister,       would      utilize      the   land.         An    initial     contract

specified AGC as the buyer, but on the date of purchase, Mr.

Pfister changed his mind.                On the advice of his accountant, Mr.

Pfister opted to buy the land himself, then lease the property

to AGC.      This, he believed, would lower the company’s taxes,

benefiting him as the company’s sole owner.                             In furtherance of

this intent, Mr. Pfister titled the property in the name of

himself     and    Mrs.      Pfister.          As    Mr.     and    Mrs.      Pfister         both

testified    on    repeated         occasions,        the    decision        to    title      the

property    in    their      names      –-   not     AGC’s    --    was      considered        and

intentional.

       Ultimately,        AGC     never      paid     any    rent       to   the     Pfisters.

Instead, AGC made mortgage payments directly to the bank.                                      The

Pfisters did not transfer title to AGC.                             Thus, although the

company paid for the land, Mr. and Mrs. Pfister remained its

record owners.

       On   January       24,      2002,       the     Pfisters         refinanced         their

mortgage.         In    an     agreement       with    South       Trust      Bank       (“South

Trust”), the Pfisters granted South Trust a security interest in

the    property    in     exchange       for    $168,000.          In    contrast        to    the

mortgage with BB&T, the agreement with South Trust listed AGC as

the    borrower.             As     a     result,      the     company            bore    legal

                                               4
responsibility for making the loan repayments.                Of course, the

new obligation did not change the parties’ pattern of practice:

AGC continued,    as    it   always   had,    to   shoulder   the   property’s

mortgage expense.

     Over the next six years, the property was mortgaged several

more times.   In each case, Mr. and Mrs. Pfister granted the bank

a security interest in the property.               The mortgages differed,

however, with respect to the identity of the borrower.                    One

contract specified Mr. and Mrs. Pfister as the borrowers; others

obligated AGC.      Notwithstanding the borrower listed, AGC made

all the loan repayments.

     On December 31, 2008, AGC took out an $87,000 loan from

Greer State Bank.       As with the other loan agreements, Mr. and

Mrs. Pfister pledged the property as collateral.                In preparing

the mortgage documents, however, the bank listed AGC, not Mr.

and Mrs. Pfister, as the mortgagor.                At closing, an attorney

realized   that   AGC   could   not   grant    the   mortgage   because   the

company was not listed on the property’s deed.                To rectify the

problem, Mr. and Mrs. Pfister deeded the property to AGC in

exchange for ten dollars consideration.             With AGC now the record

owner, the bank processed the mortgage as drafted.

     Seven months later, on July 31, 2009, Mrs. Pfister filed

for Chapter 7 bankruptcy protection.               Some months after that,

the bankruptcy trustee moved to set aside the transfer of her

                                      5
interest in the property to AGC as a constructively fraudulent

conveyance.        In his complaint, the trustee alleged that Mrs.

Pfister’s     one-half       interest      in    the    property     had    a     value    of

$270,000, but that she had disposed of the property for nominal

consideration.         Because Mrs. Pfister was insolvent at the time

of the transfer, the transaction was assertedly avoidable under

11 U.S.C. §§ 548(a)(1)(B) and 544(b).

      After    a     two-day    trial      in     which     a   number     of     witnesses

testified, including both Mr. and Mrs. Pfister, the bankruptcy

court found in the trustee’s favor.                         It determined that Mrs.

Pfister held       a   one-half      interest      in     the    property,       which    she

transferred to AGC in December 2008 for less than “reasonably

equivalent     value.”         In   so    holding,      the     court    rejected       AGC’s

argument that it had always owned the property by way of a

resulting trust.        The court concluded that prior to the December

2008 transfer, Mr. and Mrs. Pfister owned the property free from

any interest of AGC.                Accordingly, the court held that Mrs.

Pfister’s transfer of the property to AGC at that time -- seven

months      before     filing       her    bankruptcy           petition     --     was     a

constructively fraudulent, voidable transfer.

      The    district    court      reversed.          It     accepted     the    facts    as

found by the bankruptcy court, but determined that AGC’s use of

the property and payment of the mortgage compelled reversal.

The   district       court     reasoned         that    the     facts    found     by     the

                                            6
bankruptcy court evidenced a resulting trust, pursuant to which

AGC held equitable title to the property and Mrs. Pfister held

only bare legal title.           Because the district court concluded

that the interest Mrs. Pfister held lacked any value at the time

she conveyed it, the court held that Mrs. Pfister had not made a

voidable, constructively fraudulent conveyance in December 2008.

     The trustee noted a timely appeal.



                                     II.

     A bankruptcy estate includes all the property a debtor owns

at the moment she files for bankruptcy.                11 U.S.C. § 541(a)(1).

Under certain conditions, the bankruptcy estate also includes

property   the   debtor   disposed   of       before   declaring    bankruptcy.

Specifically, the Bankruptcy Code permits the bankruptcy trustee

to reclaim property the debtor fraudulently transferred before

filing her petition.      11 U.S.C. §§ 544 & 548. 1

     The    Bankruptcy    Code    bars       both   actual   and   constructive

fraud.     See id. § 548(a)(1).          Constructive fraud, the type at

issue here, obtains when in the two years preceding bankruptcy,


     1
       Section 544(b) provides the trustee in bankruptcy with all
the powers of an unsecured creditor under state debt collection
law.    Because an unsecured creditor may avoid a fraudulent
transfer in South Carolina, see S.C. Code Ann. § 27-23-10(A),
the trustee in bankruptcy may do the same.        Of course, the
trustee may also avoid fraudulent transfers under 11 U.S.C.
§ 548, irrespective of what state law provides.


                                         7
an insolvent debtor transfers an asset for less than “reasonably

equivalent       value.”      Id.     § 541(a)(1)(B).         If    the     debtor    so

transfers an asset, the trustee may avoid the transaction and

reclaim    the     relinquished       asset.        Id.     The    transferee       must

surrender the property or provide the bankrupt’s estate with the

asset’s cash equivalent.            Id. § 550.

      Although a trustee may reclaim a property interest that the

bankrupt    debtor    has     owned      in   the   past,   the    trustee    may    not

reclaim a greater property interest than that which the debtor

actually owned.       Mid-Atl. Supply, Inc. v. Three Rivers Aluminum

Co., 790 F.2d 1121, 1124 (4th Cir. 1986).                         This rule becomes

particularly important in the context of trusts.                      A trust severs

the   legal   and    equitable       interests      in    property,    allowing      the

debtor to possess either the property’s equitable interest (a

valuable asset) or bare legal title (a valueless asset).                             Cf.

id. at 1125; Epworth Children’s Home v. Beasley, 616 S.E.2d 710,

718 (S.C. 2005).       Property in which the debtor holds “only legal

title and not an equitable interest . . . becomes property of

the [bankruptcy] estate” -- and so becomes available to satisfy

the debtor’s obligations -- “only to the extent of the debtor’s

[bare]     legal    title.”         11    U.S.C.    § 541(d).         The    equitable

interest, owned by another, cannot be reached by the bankrupt

debtor’s creditors.         Id.



                                              8
         Here,    the    parties    dispute         the   operation        of    a     resulting

trust, and thus, the value of the property interest transferred

by Mrs. Pfister to AGC.                 On the one hand, AGC contends that a

resulting        trust    arose    in    its    favor     because     it        made    all    the

payments on the mortgage, which provided the funds to buy the

property.         According to AGC, Mr. and Mrs. Pfister retained only

bare legal title (an asset without significant value), and so,

Mrs. Pfister could not -- and did not -- transfer property for

less than its value.            See Mid-Atl. Supply, 790 F.2d at 1125.                          On

the other hand, the trustee contends that the ownership of the

property involved no resulting trust.                           The trustee maintains

that     the     legal   and    equitable       interests       in   the    property          were

never divided, and thus, in December 2008, seven months before

declaring        bankruptcy,       Mrs.       Pfister     transferred           something       of

value to AGC, i.e., her one-half interest in the property.

         After finding the facts set forth above, the bankruptcy

court      determined       that    there        was      “no   justification            for     a

resulting trust.”              The district court expressly accepted the

factual        findings    of     the        bankruptcy     court,     but        nonetheless

reversed.         It held that Mrs. Pfister held only bare legal title

to   a    one-half       interest       in    the    property,       and    that        AGC,    by

operation of a resulting trust, was the property’s equitable

owner.      Accordingly, the transfer to AGC was not avoidable under

the Bankruptcy Code.

                                                9
       On appeal, we review the factual findings of the bankruptcy

court       for    clear   error      and    the     legal    conclusions       of    the

bankruptcy court and the district court de novo.                         Kielisch v.

Educ. Credit Mgmt. Corp. (In re Kielisch), 258 F.3d 315, 319

(4th       Cir.   2003).        We   look   to     South   Carolina   trust     law   to

determine         the   parties’     property       rights.     Butner     v.    United

States, 440 U.S. 48, 55 (1979). 2



                                            III.

       Under South Carolina law:

       The general rule is that when real estate is conveyed
       to one person and the consideration paid by another,
       it is presumed that the party who pays the purchase
       money intended a benefit to himself, and accordingly a
       resulting trust is raised in his behalf. . . .     But
       when the conveyance is taken to a wife or child, or to
       any other person for whom the purchaser is under legal
       obligation to provide, no such presumption attaches.
       On the contrary, the presumption in such case is that
       the purchase was designed as a gift or advancement to
       the person to whom the conveyance is made.

Caulk       v.    Caulk,   43 S.E.2d 600,     603   (S.C.   1947)    (internal

citation omitted) (emphasis added).



       2
       AGC contends that whatever we do on appeal is irrelevant
because although the trustee appealed the district court’s
imposition of a resulting trust, he failed to contest the
court’s ultimate holding:    that AGC possessed the property’s
equitable interest.   Appellee’s Br. 19–20.   We disagree.  The
trustee properly appealed the antecedent issue:   the existence
of a resulting trust.   If we find no resulting trust to exist,
the court’s derivative ruling cannot stand.


                                             10
     Here, AGC paid for property deeded to Mrs. Pfister and her

husband, Mr. Pfister.           Because Mrs. Pfister is the wife of Mr.

Pfister,   and    Mr.       Pfister    is    the    sole     owner    of    AGC,    South

Carolina law presumes that the purchase was intended as a gift

by Mr. Pfister to Mrs. Pfister.                  Windsor Props., Inc. v. Dolphin

Head Constr. Co., 498 S.E.2d 858, 861 (S.C. 1998) (applying gift

presumption      to    transfer       from       husband’s     company      to     wife).

Accordingly, a court must presume that when the property was

titled in her name, Mrs. Pfister became the full owner of a one-

half interest in the property, holding both the land’s legal and

equitable interests.          See Baptist Found. for Christian Educ. v.

Baptist Coll. at Charleston, 317 S.E.2d 453, 458 (S.C. 1984)

(explaining    that     a    gift   involves       “the    transfer    of    title    and

beneficial ownership”) (emphasis added). 3

     The gift presumption, of course, “is one of fact and not of

law.”    Caulk, 43 S.E.2d at 603.                An opponent to a gift may rebut

the presumption by offering clear and convincing evidence that a

gift was never intended.              Glover v. Glover, 234 S.E.2d 488, 489

(S.C. 1977).          If the party opposing a gift can establish a

resulting trust’s existence, the party in whose name the asset

     3
        AGC inaccurately argues that the trustee raises the
operation of a gift presumption for the first time on appeal.
On the contrary, the record is replete with invocations of the
gift presumption and the transfer’s intra-family nature.    That
the  district   court  failed  to  apply  the   presumption   is
immaterial.


                                            11
is titled will be stripped of any equitable interest in the

property, retaining only bare legal title.                                  McDowell v. S.C.

Dep’t      of    Soc.    Servs.,      370 S.E.2d 878,   880       (S.C.   1987)   (per

curiam)         (explaining      that       a   beneficiary       of    a    resulting      trust

holds the equitable interest in property).                               In that instance,

the    titleholder         is    viewed         as   the    asset’s      trustee,     who    can

exercise control over the property only for the benefit of the

party who holds the property’s equitable interest, i.e., the

property’s valuable interest.                    Id.

       A    party       seeking       to    overcome       the    gift       presumption     and

establish a resulting trust must prove by clear and convincing

evidence that (1) it paid for the property (or committed to pay

for the property), (2) with the intent to own it, (3) on the

date of purchase.           Moore v. McKelvey, 221 S.E.2d 780, 781 (S.C.

1976); Surasky v. Weintraub, 73 S.E. 1029, 1031 (S.C. 1912).

The last requirement is important.                         South Carolina trust law is

clear that a resulting trust “arises at the time . . . of [the]

purchase, or not at all.”                   Larisey v. Larisey, 77 S.E. 129, 130

(S.C. 1913) (emphasis added); see also Hodges v. Hodges, 133
S.E.2d 816, 819–20 (S.C. 1963).                        “[T]he trust must be coequal

with       the     deed,        and        cannot      arise      from       any    subsequent

transactions.”           Larisey, 77 S.E. at 130.                 That a party pays for

property and/or intends to own it at some point in time fails to

establish a trust.               Green v. Green, 117 S.E.2d 583, 589 (S.C.

                                                  12
1960).   For a resulting trust to arise, payment and intent must

coincide with a deed’s execution.            Larisey, 77 S.E. at 130.

      Here, it is undisputed that AGC committed to pay for the

property under post-May 2001 mortgages and intended to own the

property after the December 2008 transfer.               But deferring, as we

must, to the facts found by the bankruptcy court, we cannot

conclude that the bankruptcy court erred in finding that these

requirements were not met on the date of the May 2001 purchase.

That contention must be rejected for two reasons.

      First, with respect to the payment for the property, the

bankruptcy court found that the property’s purchase was entirely

financed by BB&T, and thus neither the Pfisters nor AGC paid for

the   property   on   the   date   of    the    land’s    acquisition.    The

bankruptcy court did not even find that AGC committed to pay for

the property on this date.         Accordingly, AGC did not prove by

clear and convincing evidence that it paid for the property or

intended to pay for it on the date of the property’s purchase.

      Second, and equally important, with respect to intent, the

bankruptcy court found (and indeed, it is undisputed) that at

the time of the property’s purchase, the parties contemplated a

rental arrangement.     That is, AGC would lease the property from,

and pay rent to, the owners, Mr. and Mrs. Pfister.               Accordingly,

on the date of the purchase, the parties intended that AGC would

serve as the property’s tenant, not the property’s owner.                This,

                                        13
of course, belies any conclusion that AGC gained ownership of

the property on the date of purchase.                If AGC wished to lease

the property, it could not have intended to own it.                 Thus, AGC

also did not prove that it intended to own the property on the

date of acquisition.

       Reaching a different result, the district court emphasized

AGC’s habitual payment of the loans on the property.                    These

payments, however, standing alone, fail to supply the basis for

a trust.         South Carolina law cabins the power of courts to

institute equitable remedies.          With respect to the imposition of

a    resulting    trust,   a   court   may   sever   an   asset’s   legal   and

equitable interests only if a party commits to pay for an asset

on the date of purchase and intends to own it on that date.                 See

Hodges, 133 S.E.2d at 819–20; Larisey, 77 S.E. at 130; Surasky,
73 S.E.   at    1031.       Here,   the   bankruptcy     court   found    no

justification for a resulting trust.            We cannot hold that in so

concluding, the bankruptcy court clearly erred. 4


       4
       AGC has suggested that while the initial mortgage was “in
the individual names” of Mr. and Mrs. Pfister, the initial note
obligated AGC.     This obligation, it argues, evidences the
corporation’s commitment to pay for the property on the date of
the land’s acquisition.      But as AGC acknowledged at oral
argument, it never sought to admit the note into evidence.
Accordingly, neither we nor the bankruptcy court could examine
the note.     Nor does Mr. Pfister’s testimony regarding the
company’s obligation under the note suffice to show AGC’s
commitment.   In addition to being self-serving, the testimony
violates Federal Rule of Evidence 1002, which recognizes the
(Continued)
                                       14
                                  IV.

     For these reasons, we reverse the district court insofar as

it found a resulting trust to sever Mrs. Pfister’s legal and

equitable interests in the property.      Because the district court

found a resulting trust to exist, it did not reach other issues

presented   to   it.   We   therefore   vacate   the   judgment   of   the

district court and remand the case to it for further proceedings

consistent with this opinion.

                                                       REVERSED IN PART,
                                                        VACATED IN PART,
                                                            AND REMANDED




inherent unreliability of oral testimony about the contents of a
document and so requires a party to introduce an “original
writing” to establish the document’s contents.      See Fed. R.
Evid. 1002; Fed. R. Evid. 1004; cf. United States v. Alexander,
326 F.2d 736, 740 (4th Cir. 1964) (holding that the Government
had to produce an original check where it sought to establish
the terms of the check).     In any event, the note obligation
speaks only to the first prong of the resulting trust analysis:
a commitment to pay for the property.   AGC cannot show that it
has satisfied the test’s second prong:     an intent to own the
property.   As noted above, it is undisputed that AGC initially
intended to lease the land.


                                  15
SHEDD, Circuit Judge, dissenting:

       I agree with the district court that there was a resulting

trust    in   favor    of    Architectural         Glass      Construction       (“AGC”).

Under    South   Carolina      law,    a    resulting        trust    is    an   equitable

remedy    designed     “to   effectuate          the   intent    of    the    parties    in

certain situations where one party pays for property, in whole

or in part, that for a different reason is titled in the name of

another.” Bowen v. Bowen, 575 S.E.2d 553, 556 (S.C. 2003). Here,

there is a resulting trust in favor of AGC because the testimony

regarding the intent of the parties is that Mrs. Pfister had

mere    legal    title   and    that       AGC    is   and    always       has   been   the

equitable owner of the property.

       In its order, the bankruptcy court offered no analysis for

its one-sentence conclusion that there was no resulting trust.

However, a review of the bankruptcy court’s comments during the

trial     reveals     that    the     bankruptcy        court    misunderstood          the

requirements for a resulting trust. The court stated, “Every bit

of testimony that I heard is that [the property] was supposed to

be deeded in the name of the individuals, and that’s not a

mistake.” J.A. 1537 (emphasis added). The court later explained

that it did not believe there was a resulting trust, stating

that “[h]ere the intention of the parties was that the property

was to be deeded in the individual names.” J.A. 1544 (emphasis

added).       Apparently,       the        bankruptcy         court        believed     the

                                            16
intentional act of putting Mrs. Pfister’s name on the deed was

the “intent” that proved that she was the equitable owner of the

property. That is incorrect.

       Under South Carolina law, courts impose resulting trusts

when property is paid for by one party but titled in the name of

another. See Hayne Fed. Credit Union v. Bailey, 489 S.E.2d 472,

475 (S.C. 1997). Thus, with real estate, a resulting trust is

necessary only where property is deeded in the name of someone

other    than    the    equitable     owner.       It    is   simply   incorrect      to

conclude, as the bankruptcy court did, that because the property

was     deeded   in    Mrs.     Pfister’s        name,    AGC—whom     the     Pfisters

intended to own the property and who indisputably paid for the

property—is not entitled to a resulting trust.

       The controlling question is not what name is on the deed,

as the bankruptcy court seemed to believe, but rather whom the

parties intended to own the property at the time the property

interest was created, that is, at the real estate closing. Here,

the testimony clearly and convincingly indicates that AGC is,

and    was   always    intended      to   be,     the    equitable     owner    of   the

property. Mr. and Mrs. Pfister both testified that they put the

deed    in   their     individual     names      based     on   advice   from     their

accountant to claim a rental arrangement for tax purposes, but

that the property was intended to be owned by AGC. J.A. 1260-61,

1353-54.     AGC’s     intent   to    own    the    property     at    the   time    the

                                            17
property interest was created is corroborated by AGC’s actions

both before and after the interest arose. 1 AGC had the pre-deed

plat       prepared   in   its   name,    J.A.   439-40,   and   AGC,   not   Mrs.

Pfister, executed the note which supplied the purchase price for

the    property,      J.A.   1474-75. 2    Furthermore,    the   two    buildings

erected on the property were financed with loans made in AGC’s

name, and AGC made every payment on any and all obligations




       1
       While AGC’s intent is critical at the time the property
interest was created, its actions taken both before and after
confirm its intent at the time the interest arose.
       2
       Contrary to the majority’s assertion, we may properly
consider evidence concerning the note despite the fact that AGC
did not admit the note itself into evidence. Although Federal
Rule of Evidence 1002 generally requires a party to introduce an
“original writing” to prove the contents of a document, that
Rule—like most evidentiary rules—is subject to waiver where, as
here, no objection was made to the admissibility or relevance of
evidence offered to prove the contents of the document. See,
e.g., Ridgway v. Ford Dealer Computer Servs, Inc., 114 F.3d 94,
98 (6th Cir. 1997). Moreover, Mr. Pfister’s testimony, while
“self-serving,” was clearly admissible. See, e.g., U.S. v.
Sklena, 692 F.3d 725, 733 (7th Cir. 2012) (“To say that evidence
is ‘self-serving’ tells us practically nothing: a great deal of
perfectly admissible testimony fits this description.”); In re
Dana Corp., 574 F.3d 129, 153 (2d Cir. 2009) (“Of course, the
fact that their denials were self-serving does not mean that
such testimony would not be admissible at trial . . . .”). In
any event AGC also offered the testimony of Greg Sisk,
previously a commercial lender at BB&T, regarding the contents
of the note, J.A. 1474-75; Sisk’s testimony is not self-serving.

     Further, it is undisputed that AGC signed the note and
obtained the money to purchase the property at closing. The
majority assertion that AGC did not pay because BB&T financed
the transaction is at best puzzling.


                                          18
attached to the property or the improvements. In re Pfister,

2012 WL 1144540, at *1 (Bankr. D.S.C. Apr. 4, 2012).

       This   case    is   straightforward—the        bankruptcy   court   was

incorrect, and the district court was correct, in understanding

when   a   resulting    trust    occurs.     Under   South   Carolina   law,   a

resulting trust arises in favor of AGC “to effectuate the intent

of   the   parties”    because    AGC   paid   for   property   “that   for    a

different reason [was] titled in the name of [Mrs. Pfister].”

See Bowen, 575 S.E.2d at 556. For that reason, I would affirm

the district court. Therefore, I dissent.




                                        19